DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-27, 32-36, 38-40, and 42-44 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to teach at least a cooling compression sleeve including, in part, a valve wherein said valve comprises a valve base with a first aperture oriented orthogonally to the length of said valve base and a second aperture coupled to said first aperture and oriented coaxially to the valve base, wherein said valve base further comprises a tubular first member oriented coaxially to the length of said valve base and substantially aligned with said second aperture, wherein a tubular second member is coupled to said tubular first member, and wherein a tube insert is removably coupled to said tubular second member, wherein said tubular second member extends orthogonally with said tubular first member.
The closest prior art of record includes Shih (US 2018/0325723) who teaches a temperature regulated therapy device including two layers forming a void filled with a cooling material therein; but does not teach a valve with a tubular second member coupled to the tubular first member, wherein said tubular second member extends orthogonally with said tubular first member.  The closest prior art of record also includes Campau (US 5,197,708) who teaches a tubing pinch valve device including first and second apertures orthogonal to one another and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785  

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785